t c memo united_states tax_court steven w repetto and gayle f repetto et al petitioners v commissioner of internal revenue respondent docket nos filed date david victor capes and sara g neill for petitioners catherine s tyson steven w labounty and peter n scharaff for respondent memorandum findings_of_fact and opinion marvel judge these cases are consolidated for purposes of trial briefing and opinion one case involves the federal income taxes and the 1cases of the following petitioners are consolidated herewith yolo inc docket no and wfr investments inc docket no excise_taxes under section of steven3 w and gayle f repetto the second case involves the federal income taxes of yolo inc yolo a c_corporation in which mrs repetto’s roth individual_retirement_account ira owned a interest the third case involves the federal income taxes of wfr investments inc wfr a c_corporation in which mr repetto’s roth_ira owned a interest respondent determined the following deficiencies additions to tax and penalties mr and mrs repetto docket no additions to tax and penalty year deficiency sec_6651 sec_6651 sec_6662a dollar_figure dollar_figure to be determined dollar_figure big_number dollar_figure to be determined dollar_figure big_number dollar_figure to be determined dollar_figure 1respondent explains in the notice_of_deficiency that the additions to tax under sec_6651 will be determined on the basis of the liability shown on the sec_6020 returns or the redetermined liability if less 2unless otherwise indicated section references are to the internal_revenue_code code as amended and in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure 3some documents in the record show mr repetto’s first name as stephen yolo docket no year deficiency sec_6662a penalty dollar_figure dollar_figure big_number dollar_figure wfr docket no year deficiency sec_6662a penalty dollar_figure dollar_figure big_number dollar_figure after concessions the issues for decision are whether mr and mrs repetto made excess_contributions to their roth iras and are liable for excise_taxes under sec_4973 whether sgr and wfr may deduct facilities support expenses whether respondent properly characterized certain payments from sgr to mr repetto as compensation whether yolo may deduct medical 4petitioners concede the following adjustments to the form_1120s u s income_tax return for an s_corporation of sgr investments inc sgr which the repettos wholly owned rent and occupancy expenses for selling- related expenses for and automobile and local travel_expenses for petitioners also concede the adjustments to yolo’s selling-related expenses for petitioners are not conceding the penalties under sec_6662a on understatements with respect to these items 5sgr claimed deductions for facilities support and wfr claimed deductions for outside services or facilities staffing and support for brevity we shall refer to sgr’s and wfr’s deductions and expenses as facilities support reimbursement expenses and officer compensation expenses whether the repettos are liable for the additions to tax under sec_6651 and and whether petitioners are liable for enhanced accuracy-related_penalties under sec_6662a findings_of_fact some of the facts have been stipulated the stipulation of facts is incorporated herein by this reference the repettos resided in missouri when they filed their petition yolo and wfr maintained their principal places of business and principal offices in missouri when they filed their petitions i the construction business a the construction business before mr repetto graduated from college with a degree in business administration in from until when mr repetto retired he worked as a salesperson for ibm mrs repetto graduated from college with a degree in engineering management in and was employed during the years at issue 6wfr’s bylaws stated that its principal office was in nevada however the record establishes that wfr’s principal office and principal_place_of_business were in missouri in the early 1990s mr repetto met and became friends with ray porschen jr mr porschen was the sole shareholder of porschen construction inc porschen construction which constructed spec homes7 in the lake of the ozarks area in missouri with his retirement nearing mr repetto sought an additional source_of_income in mr repetto entered into a real_estate development business with porschen construction porschen construction mr repetto and mrs repetto formed ozark future l l c ozark future a limited_liability_company classified as a partnership for federal_income_tax purposes porschen construction had a interest in ozark future and mr and mrs repetto each had a interest ozark future was in the business of purchasing lots and constructing spec homes from ozark future’s formation until approximately the repettos’ role in it was that of investors their involvement allowed ozark future to obtain more loans the repettos signed for ozark future’s loans and personally guaranteed them the repettos continued working full time but when mr repetto was able to he worked with mr porschen to learn about home building 7a spec home as opposed to a custom-built home is a home that a developer builds to his own specifications before he has a contract with a prospective buyer during that period until porschen construction was primarily responsible for general contracting and construction management supervision for ozark future it performed most of the work involved including formulating plans acquiring land and obtaining necessary approvals porschen construction also hired subcontractors for ozark future to build homes on properties ozark future had acquired and it received bids from subcontractors mr porschen’s wife nancy porschen worked out design details selected and revised plans and worked with the architect she also sold the constructed homes through her real_estate company sometimes mrs repetto accompanied mrs porschen to design centers and open houses and occasionally mrs repetto picked out design elements for homes 8the parties stipulated that porschen construction was primarily responsible for general contracting and construction management supervision until the end of however on the basis of the record as a whole we find that porschen construction’s role in ozark future decreased in with mr porschen’s illness 9the parties stipulated that from the time of ozark future’s formation until late mr repetto was primarily responsible for performing marketing and design work of ozark future which included marketing design and business development however mr repetto credibly testified that in the early years of ozark future porschen construction did the design work in the light of mr repetto’s testimony we find that mr repetto became more heavily involved with design and marketing for ozark future starting in rather than after ozark future’s formation at some point before or in the repettos’ attorney john curran advised them that their involvement in ozark future as individuals was putting their personal assets at risk for example in case a subcontractor became injured mr curran also advised them that if they could not sell a home the lending bank could sue them personally on date the repettos caused sgr to be organized it elected s_corporation status the repettos owned of the stock of sgrdollar_figure in the repettos transferred their interests in ozark future to sgr in date mr porschen was diagnosed with cancer mrs porschen drove him to st louis missouri for frequent medical appointments over time mr porschen’s physical condition worsened and his energy and the amount of time that he could devote to ozark future gradually declined because mr porschen could not be on jobsites as much as he used to be and because subcontractors required a management presence on the jobsite mr repetto became more involved in ozark future’s business in after he retired from ibm mrs repetto’s involvement in the business also expanded 10the record also reflects the spelling of his last name as kern 11the forms 1120s show that mr repetto was sgr’s sole shareholder however mr and mrs repetto testified that they each own and had continuously owned a interest in sgr the inconsistency in the record does not affect our resolution of the issues in these cases as mr porschen’s illness progressed the repettos considered ozark future’s prospects they wanted sgr to take advantage of the real_estate market in the lake of the ozarks area and in florida yet they did not want to abandon their relationship with ozark future and the porschens as of they understood that mr porschen was planning to retire b the new structure in the porschens introduced the repettos to frank zerjav a certified_public_accountant c p a in st louis missouri who had been the porschens’ accountant for several years mr zerjav told the repettos about his accounting firm and stated that he had a lot of experience working with clients in the real_estate business mr zerjav suggested a meeting in his office at the first meeting in mr zerjav’s office in late summer or early fall of the repettos met james harrell an attorney and c p a mr harrell received his c p a certificate in graduated from law school in and has practiced general business and tax law since at that meeting mr harrell proposed a structure whereby two new corporations would be incorporated and would be owned in part by roth iras messrs harrell and zerjav told the repettos that such a structure was preferable from an asset protection standpoint because the corporate assets could not be reached in case of a lawsuit the repettos were unfamiliar with such a structure and questioned mr harrell regarding its legitimacy mr harrell confirmed that as long as rules were followed it was permissible for a c_corporation to be owned in part by a roth_ira mr harrell also explained the difference between a traditional_ira and a roth_ira mr harrell explained that the corporations would create profits and pay taxes that the corporations could pay dividends to shareholders including the roth iras and that those amounts could be withdrawn from the roth iras upon retirement tax free mr harrell and the repettos understood that the relationship between sgr and ozark future would remain unchanged and that the two new corporations would provide services to sgr although the repettos did not have a good understanding of the structure they retained mr harrell to set it up at some point around date mr harrell sent the repettos an engagement and scope of services letter engagement letter according to the engagement letter mr harrell would form two corporations one to provide office and support services for sgr and the other to provide marketing and business development services for sgr the engagement letter also stated that i t is our understanding that you will each establish a roth_ira with a custodian who will allow each roth_ira to become a shareholder of the respective corporation mr harrell’s services included introducing the repettos to a roth_ira custodian and implementing the structure including coordinating payment of the first dividend to the roth_ira the engagement letter provided for a dollar_figure fee upon receipt of the engagement letter mrs repetto emailed mr harrell several questions one of which read we do not meet the rules for a roth_ira as our adjusted_gross_income is to sic high i understand that we can pay a fine as you explained but would our ira be fraudulent mr harrell replied no on date mr harrell incorporated yolo a missouri corporation mrs repetto became yolo’s sole director and its president secretary and treasurer on date mr and mrs repetto opened roth iras with a dollar_figure contribution to each roth_ira at first regional bank trust administration services on date mr harrell incorporated wfr a nevada corporation mr repetto became wfr’s sole director and its president secretary vice president and treasurer yolo’s and wfr’s business addresses were the same as the repettos’ home address the roth_ira for the benefit of mrs repetto subscribed to of yolo stock and mrs porschen subscribed to the remaining dollar_figure the roth_ira for the benefit of mr repetto subscribed to of wfr stock and mr porschen subscribed to the remaining the stock that the porschens subscribed to in yolo and wfr was nonvotingdollar_figure in date sgr and yolo entered into a 10-year agreement sgr agreement according to which yolo would provide the following services to sgr at sgr’s place of business ie the repettos’ home assistance with entering accounting information into the computer accounting application quickbooks assistance with computer assistance with printing reports accessing internet for material research processing email soliciting and receiving bid sic from potential subcontractors assistance with marketing communication assistance with interior selections assistance with mail processing basic office support such as answering telephone returning phone calls and sending receiving packages the sgr agreement provided that yolo would be compensated at the rate of dollar_figure per month through and at the rate of dollar_figure per month thereafter on 12mrs porschen and mrs repetto agreed that if mrs porschen opened a roth_ira that owned a corporation mrs repetto would be a shareholder of that corporation on a date that does not appear in the record mrs repetto became a shareholder of that corporation 13the copies of the subscription agreements in the record are signed but undated date sgr deposited dollar_figure into yolo’s account starting date sgr paid yolo as per the sgr agreement although on two occasions the payments covered multiple months see infra pp also in date wfr and yolo entered into an agreement wfr agreement according to which yolo would perform services for wfr and receive dollar_figure per month for the services other than the party names and compensation the terms of the two services agreements were identical wfr paid yolo pursuant to the wfr agreement although sometimes payments covered multiple months wfr did not make a lump-sum payment to yolo c the construction business after ozark future continued to purchase lots and construct homes that were marketed and sold to the public by ozark future’s business enjoyed increased sales volume it had multiple homes under construction that were larger and more expensive sgr was involved in ozark future’s projects as an owner of ozark in mr porschen’s absence mr repetto spent more time on the jobsites mrs repetto’s flexible work schedule allowed her to devote more time to the construction business sgr purchased and sold real_estate independently of ozark future in sgr made a deposit to purchase a condominium in florida and in it made deposits to purchase two additional condominiums in florida in sgr purchased property in panama purchased two condominiums in the lake of the ozarks area and sold one of the two condominiums sgr reported gross_receipts of dollar_figure from activities unrelated to ozark future for the first time on its return mr repetto reported no salary from sgr for and dollar_figure for mrs repetto did not receive a salary from sgr in other than mr repetto in sgr had no employees mr repetto received no compensation from yolo or wfr during yolo treated mrs repetto as its only employee and paid her dollar_figure dollar_figure and dollar_figure in and respectively yolo issued mrs repetto forms w-2 wage and tax statement withheld taxes from her paycheck and made employment_tax deposits with the department of treasury d dividends during the years at issue sgr made payments to wfr of dollar_figure per month for outside staffing support dollar_figure the payments were irregular and sometimes 14wfr allegedly had a services agreement with sgr but such agreement is not in the record on the basis of the record as a whole we find that no services agreement existed covered multiple months wfr then declared dividends payable to shareholders pro_rata and paid dividends to mr repetto’s roth_ira as follows amount amount_paid to date declared mr repetto’s roth ira1 dollar_figure dollar_figure big_number big_number big_number big_number total big_number big_number 1the parties stipulated incorrect amounts of dividends that wfr paid to the roth_ira the roth ira’s statement of transactions wfr’s corporate documents and the general ledger show that the amounts shown in the stipulation were the total dividends wfr declared pro_rata we disregard these stipulations as inconsistent with the record see 93_tc_181 sgr and wfr paid yolo pursuant to the agreements in addition to sgr’s lump-sum payment of dollar_figure see supra pp yolo then declared dividends payable to each shareholder pro_rata and paid dividends to mrs repetto’s roth_ira as follows amount amount_paid to date declared mrs repetto’s roth ira1 dollar_figure dollar_figure big_number big_number total big_number big_number 1the parties stipulated incorrect amounts of dividends that yolo paid to the roth_ira the roth ira’s statement of transactions yolo corporate documents and the general ledger show that the amounts shown in the stipulation were total dividends yolo declared pro_rata we disregard these stipulations as inconsistent with the record see id mr zerjav made the decisions regarding whether wfr and yolo would issue dividends to their shareholders ii yolo’s medical plan on date mrs repetto in her capacity as president of yolo established a medical and dental care expense reimbursement plan yolo medical plan effective date according to the yolo medical plan yolo would reimburse medical_expenses of eligible employees their spouses and dependents yolo executives had no limitations on the amounts of expenses that could be reimbursed on the basis of the yolo medical plan yolo reimbursed the repettos for their healthcare expenses totaling dollar_figure dollar_figure and dollar_figure in and respectively iii notice_2004_8 2004_1_cb_333 on date before petitioners filed their returns the internal_revenue_service irs issued notice_2004_8 2004_1_cb_333 titled abusive roth_ira transactions in notice_2004_8 supra the irs addressed taxpayers’ attempts to avoid limitations on contributions to roth iras the notice states that the transactions generally involve an individual who owns a preexisting business a roth_ira maintained for that individual and a corporation substantially_all the shares of which are owned or acquired by the roth_ira roth_ira corporation the notice describes a typical fact pattern to include acquisitions of property from the preexisting business for less than a fair_market_value and any other arrangement between the roth_ira corporation and the individual or his business that has the effect of transferring value to the roth_ira corporation comparable to a contribution to the roth_ira id c b pincite the notice also provides that the irs would challenge the purported tax benefits resulting from such transactions id the notice provides that in addition to any other tax consequences that may be present the amount treated as a contribution is subject_to the excise_tax under sec_4973 id the notice identifies these transactions as well as substantially_similar transactions as listed transactions for purposes of sec_1_6011-4 income_tax regs id c b pincite iv procedural history a federal tax returns mr zerjav prepared petitioners’ federal_income_tax returns on sgr’s forms 1120s sgr reported its shares of ozark future’s business income as dollar_figure dollar_figure and dollar_figure for and respectively sgr also claimed facilities support deductions of dollar_figure dollar_figure and dollar_figure for and respectively for its payments to wfr and yolo sgr reported a business loss of dollar_figure for and the repettos claimed their distributive_share of that loss on their schedule e supplemental income and loss on the schedules e of their form sec_1040 for and the repettos reported distributive shares of sgr’s net_income of dollar_figure and dollar_figure respectively 15the parties stipulated an incorrect amount and we ignore that stipulation as contrary to the form_1120s and the schedule_k-1 partner’s share of income deductions and credits etc on its forms 1120s wfr reported gross_income of dollar_figure dollar_figure and dollar_figure for its tax years ending date and respectively these amounts were the facilities support fees that sgr paid wfr wfr deducted facilities support expenses of dollar_figure and dollar_figure for its tax years ending date and respectively these deductions were for the payments wfr made to yolo wfr paid federal income taxes of dollar_figure dollar_figure and dollar_figure for the years at issue respondent did not adjust for these tax_payments in the notices of deficiency and continues to retain them on its forms 1120s yolo included in its gross_income the payments from sgr and wfr and reported gross_income of dollar_figure dollar_figure and dollar_figure for and respectively yolo paid federal income taxes of dollar_figure dollar_figure and dollar_figure for its tax years ending date and respectively respondent did not adjust for these tax_payments in the notices of deficiency and continues to retain them the repettos filed their form sec_1040 u s individual_income_tax_return for the years at issue with the filing_status of married_filing_jointly they did not file 16the parties incorrectly stipulated wfr’s gross_income for the year ending date and we ignore the stipulation as inconsistent with wfr’s form_1120s forms additional taxes on qualified_plans including iras and other tax- favored accounts b the notices of deficiency in the notice_of_deficiency issued to the repettos respondent determined that mr repetto had compensation from sgr of dollar_figure for each of the years and and additional compensation of dollar_figure for respondent made corresponding adjustments to sgr’s returns allowing deductions in the same amounts respondent determined that amounts reported as wages of dollar_figure and dollar_figure that mrs repetto received from yolo in and respectively were not includable in her taxable_income these adjustments were consistent with the adjustments respondent made to yolo’s returns for and disallowing the deductions for wages paid to mrs repetto respondent also adjusted several items on sgr’s returns the only adjustments that remain at issue are the disallowed deductions for facilities support of dollar_figure dollar_figure and dollar_figure for and respectively respondent did not explain the reasons for the disallowance in the notice_of_deficiency respondent adjusted the repettos’ distributive shares of income from sgr for to reflect the adjustments to sgr’s returns in the notice_of_deficiency issued to the repettos respondent determined that the contributions made for the sole benefit of your roth_ira individual_retirement_accounts were excessive contributions and are subject_to the applicable excise_tax under the provisions of the internal_revenue_code and consequently the repettos were liable for the excise_tax under sec_4973 respondent also determined that the repettos did not file the required forms and that the repettos are liable for the sec_6651 addition_to_tax for failing to file the forms for and the sec_6651 addition_to_tax for failing to pay excise_tax due on the excess_contributions respondent also determined that the repettos are liable for the sec_6662a accuracy-related_penalty for reportable_transaction understatements for in the notice_of_deficiency issued to wfr respondent disallowed the facilities support deductions of dollar_figure and dollar_figure for taxable years ending date and respectively because respondent determined that wfr had a reportable_transaction_understatement for those years respondent also determined that wfr was liable for the accuracy-related_penalty under sec_6662a in the notice_of_deficiency issued to yolo respondent disallowed in full the medical expense reimbursement deductions yolo claimed on its and returns as well as the deductions for officer compensation expenses discussed abovedollar_figure respondent also determined for each year at issue that yolo was liable for the accuracy-related_penalty under sec_6662a petitioners timely petitioned this court opinion i burden_of_proof generally the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous see rule a 290_us_111 however pursuant to sec_7491 in certain circumstances the burden_of_proof on factual issues that affect the taxpayer’s tax_liability for any_tax imposed by subtitle a or b may shift to the commissioner at trial petitioners made an oral motion to shift the burden_of_proof under sec_7491 on brief petitioners contend that the burden_of_proof shifts to respondent because they established that the requirements under sec_7491 are met we disagree sec_7491 applies only to subtitles a and b which include income taxes and estate_and_gift_taxes see also paschall v commissioner 17petitioners conceded another adjustment to the yolo return see supra note t c respondent determined the excise_tax due under subtitle d by its terms sec_7491 does not apply to taxes determined under subtitle d and petitioners bear the burden_of_proof with respect to the excise_tax adjustments respondent’s other determinations such as the determinations to disallow sgr’s and wfr’s facilities support deductions mr repetto’s compensation from sgr and yolo’s medical expense reimbursement deductions are under subtitle a with respect to these issues we base our conclusions on the preponderance_of_the_evidence and not on any allocation of the burden_of_proof see 131_tc_185 ii excess_contributions to the roth iras and related determinations a roth iras in general congress authorized the roth_ira a type of a retirement account with the enactment of sec_408a as part of the taxpayer_relief_act_of_1997 pub_l_no sec_302 sec_111 stat pincite the distinguishing feature of a roth_ira is the back-end timing of the tax_benefit contributions to a roth_ira are not tax deductible but all earnings accumulate tax free and all qualified distributions are tax free sec_408a c d 133_tc_202 aff’d ___ f 3d ___ wl 9th cir date by comparison contributions to a traditional_ira are deductible and earnings accrue tax free except with respect to sec_511 unrelated_business_income but distributions from a traditional_ira are includable in the recipient’s gross_income see sec_219 sec_408 d e accordingly the timing of the tax_benefit is the critical difference between a roth_ira and a traditional_ira both traditional and roth iras are designed to ensure that the taxpayer includes in income either the amounts the taxpayer contributes to the retirement account or the amount that he withdraws from his account cf sec_408a sec_408 the total annual contribution a taxpayer may make to a roth_ira is effectively limiteddollar_figure sec_408a and although the code does not prohibit higher contributions sec_4973 imposes for each taxable_year an excise_tax of for excess_contributions computed on the lesser_of the amount of the excess_contribution and the value of the account as of the end of the taxable_year the tax applies each year until the excess_contributions are eliminated from the taxpayer’s roth_ira see sec_4973 sec_4973 defines an excess 18the code establishes a maximum aggregate amount that an individual can contribute to all of his or her roth iras for a taxable_year and that amount is phased out between levels of modified_adjusted_gross_income see sec_408a and contribution to a roth_ira as the excess of the amount contributed over the amount allowable as a contribution b the parties’ arguments respondent contends that the repettos followed the general pattern of notice_2004_8 supra and transferred funds into their roth iras in excess of the statutory limits using the purported facilities support agreements relying on the substance- over-form and sham_transaction doctrines as well as income_shifting cases such as 460_f2d_412 5th cir 248_f2d_869 8th cir rev’g and remanding u s packing co v commissioner tcmemo_1955_194 and others respondent contends that when viewed according to the substance of the transaction the repettos’ deemed contributions to the roth iras were excessive and the repettos are liable for the excise_tax under sec_4973 petitioners contend that their corporate structure had a legitimate business_purpose of asset protection19 and that a roth_ira may own shares of a c_corporation they maintain that respondent recognized that wfr and yolo were legitimate business entities by continuing to retain over dollar_figure in federal 19because respondent does not argue that wfr and yolo were sham_corporations and should be disregarded we shall not address petitioners’ argument regarding the business_purpose and economic_substance of these corporations corporate income taxes that wfr and yolo paid during the years at issue and by having allowed many of their deductions petitioners also contend that the payments between the entities were legitimate because yolo provided administrative support design and development services to both sgr and wfr and wfr provided marketing real_estate purchase design and development services to sgr c analysis generally the substance and not the form of a transaction determines its tax consequences 293_us_465 58_tc_854 aff’d 513_f2d_824 9th cir where a series of transactions taken as a whole shows either that the transactions are shams or that the transactions have no purpose substance or utility apart from their anticipated tax consequences the transactions are not recognized for federal tax purposes 364_f2d_734 2d cir aff’g 44_tc_284 see also 324_us_331 the parties agree that generally an entity in which substantially_all the interest is owned or acquired by a roth_ira may be recognized as a legitimate business_entity for federal tax purposes however in these cases the preponderance of credible_evidence compels a finding that in substance the services agreements and the resulting payments were nothing more than a mechanism for transferring value to the roth iras the services agreements did not change who provided the services to sgr and the repettos continued to do all of the work as they had done before the agreements were allegedly put in place petitioners introduced no written_agreement with respect to the services wfr purportedly provided to sgr and we find there was none the sgr agreement and the wfr agreement were identical wfr and yolo did not maintain contemporaneous time records for the services that they allegedly provided to sgr we also question whether the amounts of the payments were determined in good_faith and reflected the value of the services purportedly performed the amount of the upfront lump-sum payment from sgr to yolo dollar_figure underscores the lack of normal business dealings between the corporations we reject petitioners’ explanation that yolo needed working_capital as not credible the invoices in the record strongly support our conclusion that the services agreements and payments were mechanisms to transfer value to the roth iras the record contains only two invoices for dollar_figure and dollar_figure for the services that yolo allegedly performed for sgr the invoice for dollar_figure bears as its date a notation monthly and the invoice for dollar_figure bears as its date a notation monthly the invoices describe the allegedly provided services as services for administrative support office support internet email processing material research marketing information the record contains only one invoice for services that yolo allegedly performed for wfr the invoice is for dollar_figure and it describes the services as services for administrative support and office support this invoice also bears as its date a notation monthly and there are no invoices issued by wfr to sgr in the record the engagement letter between mr harrell and the repettos supports a finding that the payment of dividends to the roth iras was the primary goal of the facilities support agreements under the engagement letter mr harrell undertook to coordinate the payment of the first dividend to the roth iras a step unlikely to be an area of concern for a new corporation under normal business circumstances mr and mrs repetto testified at length regarding the services wfr and yolo performed under the services agreements mrs repetto testified that yolo provided sgr with administrative support by entering data into quickbooks keeping track of various charges for the construction jobs and reordering supplies mrs repetto also testified that yolo provided design services for sgr such as choosing design features for homes according to mrs repetto yolo also provided development services for sgr and wfr during the preconstruction stage which involved determining features for the new house on the basis of research regarding buyers’ preferencesdollar_figure mr repetto testified about wfr’s services to sgr he testified that wfr found and purchased lots and designed and developed homes he also testified that he visited other spec homes held_for_sale to understand what people were interested in buying after purchasing a lot wfr had the home for the lot drawn and obtained necessary approvals then mr repetto had the lot surveyed and appraised for the purpose of obtaining a construction loan as the next step wfr obtained bids from all subcontractors and wfr was responsible for working with them according to mr repetto wfr also provided services to sgr in connection with sgr’s projects that were independent of ozark future namely the florida and panama projects mrs repetto testified about yolo’s services to wfr according to her testimony because mr repetto was on the jobsites and could not do marketing and development or design yolo performed those services for wfr the services 20this type of design service was performed before construction and it differed from more technical design services for example choosing colors or a specific supplier of an item included putting together documentation for the loans and meeting with bank representatives mrs repetto also testified about yolo’s support to sgr and wfr in connection with sgr’s projects independent of ozark future she claimed that such services included administrative support office functions communications trip planning and making appointments with real_estate agents and condominium developers she also took care of books_and_records for sgr and wfr we have no doubt that ozark future’s and sgr’s growing businesses required the repettos’ ongoing involvement petitioners have proven and we find that with mr porschen’s illness the repettos’ involvement in ozark future’s business increased substantially petitioners however have failed to convince us that the repettos worked in their capacity as yolo’s and wfr’s indirect owners or employees rather than as sgr’s owners or that the services provided were worth the amounts paid under the agreements the circular arrangement among the entities further supports this conclusion wfr provided various services to sgr its only client yet wfr subcontracted some of those services to its only subcontractor yolo which in turn already provided sgr its only client a somewhat overlapping menu of services there is no credible_evidence in the record that either wfr or yolo marketed its services to potential clients beyond sgr petitioners rely on 106_tc_76 in which an ira-owned domestic_international_sales_corporation disc received commissions from a corporation wholly owned by the taxpayer however in swanson the central issue was whether the irs was substantially justified in its litigation position for the purpose of determining whether the taxpayer was entitled to an award of reasonable litigation costsdollar_figure the issue in these cases is different on these facts we find that the agreements and the payments made pursuant thereto were designed to permit and permitted the repettos to make excess_contributions to the roth iras through the disguised service payments relying on hellweg v commissioner tcmemo_2011_58 petitioners also contend that respondent failed to treat the transaction consistently for sec_4973 21in 106_tc_76 the commissioner maintained that the ira’s acquisition of the disc’s stock was a prohibited_transaction under sec_4975 we concluded that the disc was not a disqualified_person under sec_4975 and that therefore the issuance of the stock to the ira was not a prohibited_transaction swanson v commissioner t c pincite the commissioner also contended that the payments of dividends by the disc to the ira qualified as prohibited_transactions under sec_4975 but we disagreed see id pincite accordingly we held that the commissioner’s litigation position was not substantially justified id pincite and income_tax purposes in hellweg the taxpayers owned an s_corporation the taxpayers established roth iras the roth iras formed a disc which entered into a commission agreement with the s_corporation each roth_ira subsequently contributed its ownership_interest in the disc to a c_corporation in exchange for all of that corporation’s unissued stock because of the disc’s tax treatment under the code the c corporations reported and paid applicable federal income taxes resulting from the commission fees each c_corporation then distributed some amount as a dividend to the roth_ira shareholder the commissioner determined that the transaction resulted in excess_contributions subject_to the sec_4973 excise_tax the commissioner however made no adjustments for federal_income_tax purposes in hellweg we held that the transactions must be treated consistently for sec_4973 and income_tax purposes we stated pursuant to notice_2004_8 supra reallocation of income or recharacterization of the transaction should have resulted in refund of income taxes paid_by the c corporations on the dividend income from the disc reduction or denial of the deductions claimed by s_corporation for the commission payments additional passthrough s_corporation income to petitioners from s_corporation and income to petitioners under sec_1368 to the extent if any the distributions they were deemed to have received from the s_corporation exceeded their bases in the s_corporation however in hellweg the commissioner made no such adjustments we stated that because the commissioner made no sec_482 adjustment which would result in distributions from the s_corporation to the taxpayers for income_tax purposes the commission payments cannot be treated as excess_contributions to petitioners’ roth iras see id see also ohsman v commissioner tcmemo_2011_98 we have a different set of adjustments in the notices of deficiency in these cases although respondent did not make a sec_482 reallocation he disallowed all of the business_expense deductions sgr claimed for its payments to wfr and yolo these income_tax adjustments are consistent with the excise_tax adjustments at issue and hellweg is therefore distinguishable petitioners also failed to prove that respondent’s disallowance of sgr’s and wfr’s claimed deductions for facilities support expenses under sec_162 and or for lack of substantiation was erroneous generally sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business whether an expenditure is ordinary and necessary is generally a question of fact 320_us_467 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the business see commissioner v heininger u s pincite only the portion of an expense that is reasonable qualifies for deduction under sec_162 380_f2d_786 9th cir in addition taxpayers must keep sufficient records to substantiate any deductions otherwise allowed by the code sec_6001 we agree with respondent that petitioners have failed to prove that the payments under the services agreements were necessary or reasonable in addition sgr’s and wfr’s form invoices fall short of satisfying the substantiation requirements of the code we sustain respondent’s disallowance of the deductions sgr and wfr claimed for facilities support d computational matters we now address the amounts of the excess_contributions generally sec_4973 defines an excess_contribution to a roth_ira as the excess of the amount contributed over the amount allowable as a contribution respondent’s position on the issue has been far from consistent in the notice_of_deficiency issued to the repettos respondent calculated the amount contributed to each roth_ira as the sum of the increase to the net asset value of wfr and yolo and dividends_paid to the respective roth iras on brief respondent stands by his calculation but argues that the transactions should be recharacterized as follows the amounts transferred from sgr to wfr and yolo should be treated as distributions from sgr to the repettos and the distributions should then be treated as contributed by the repettos to the roth irasdollar_figure we disagree with respondent’s methodology in paschall v commissioner t c pincite another case involving a tax- motivated transaction with a roth_ira_conversion of a traditional_ira into a roth_ira that we decided after hellweg v commissioner tcmemo_2011_58 we held that the amount contributed and thus the excise_tax deficiencies were to be calculated on the basis of the fair_market_value of the roth_ira at yearend similarly an amount of the repettos’ contributions to the roth iras and as the next step excess_contributions should be calculated on the basis of the values of their roth iras at the end of each tax yeardollar_figure see id because we do not 22respondent’s calculations ignore corporate taxes that wfr and yolo paid 23there were no distributions from the roth iras and the record does not allow us to conclude that the value of the roth_ira increased for a reason other than the contributions on brief respondent admits that in the notice_of_deficiency he failed to include all the dividends to the roth iras and specifically that he omitted a continued adopt respondent’s recharacterization as described in his brief the corporate taxes that yolo and wfr paid are irrelevant for the purpose of calculating excess_contributions for excise_tax purposesdollar_figure iii other adjustments a mr repetto’s compensation from sgr as discussed above in the notice_of_deficiency issued to the repettos respondent determined that mr repetto had compensation from sgr of dollar_figure for each of the years and and additional compensation of dollar_figure for respondent allowed corresponding deductions on sgr’s returns petitioners maintain that the payments to mr repetto were distributions rather than wages continued dollar_figure dividend from yolo to mrs repetto’s roth_ira dated date and two dollar_figure dividends from wfr to mr repetto’s roth_ira dated date and date notably respondent calculates the contributions using the total rather than pro_rata dividends because we follow 137_tc_8 and treat the yearend value of the roth_ira as the amount contributed to the respective roth_ira respondent’s failure to include all of the dividends in his calculation as well as the use of slightly inflated numbers as dividends are irrelevant 24because the facilities support agreements were shams the parties shall exclude income that wfr and yolo received under those agreements during and from income used in the rule_155_computations see sec_6512 cf 135_tc_238 sgr’s general ledgers show regular monthly payments of dollar_figure to mr repetto identified as payroll expenses salary wages payroll or salary mr repetto explained that the quickbooks entries listed the payments as salary just to keep track of the money that he took out of sgr at the end of and the payments were reclassified as loans however the regular timing of the payments the consistent amounts and the contemporaneous descriptions in the general ledger support a finding that mr repetto received wages rather than distributions we sustain respondent’s adjustments to this item for and with respect to dollar_figure shown as mr repetto’s wages in the journal entries does not exceed the wages from sgr that mr repetto reported on his form_1040 because the record does not show that mr repetto had additional compensation income of dollar_figure for we do not sustain respondent’s adjustment to this item for b mrs repetto’s compensation from yolo and the medical expense reimbursement deductions yolo deducted as officer compensation expenses payments to mrs repetto yolo also deducted reimbursements of the repettos’ medical_expenses respondent disallowed these deductions because the employment relationship between yolo and mrs repetto was a sham as discussed above we cannot conclude on this record that mrs repetto performed work in her capacity as yolo’s employee or officer consistent with our conclusion above we sustain respondent’s disallowance of these deductions iv additions to tax and penalties a burden_of_proof respondent bears the burden of production with regard to the sec_6651 and additions to tax and the sec_6662a penalties see sec_7491 116_tc_438 to meet his burden respondent must produce sufficient evidence that it is appropriate to impose them see higbee v commissioner t c pincite respondent does not have to produce evidence of reasonable_cause substantial_authority or lack of willful neglect see id b sec_6651 and additions to tax in the case of a failure_to_file timely any return required under sec_6011 sec_6651 imposes an addition of of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed in the aggregate generally any person made liable for any_tax shall make a return or statement according to the forms and regulations prescribed by the secretary sec_6011 the addition_to_tax does not apply if the failure_to_file timely is due to reasonable_cause and not due to willful neglect taxpayers are required to file a form_5329 for each year they have excess_contributions to their iras see paschall v commissioner t c pincite frick v commissioner tcmemo_1989_86 aff’d without published opinion 916_f2d_715 7th cir form_5329 is a tax_return within the meaning of sec_6011 and failure_to_file it can result in the sec_6651 addition_to_tax paschall v commissioner t c pincite we have found that the repettos had excess_contributions also they did not file the forms respondent therefore has met his burden of production sec_6651 imposes an addition_to_tax for failure to pay timely the amount of tax shown on a return the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 where the taxpayer did not file a valid_return to satisfy the burden of production for the sec_6651 addition_to_tax the commissioner must introduce evidence that he prepared a substitute for return satisfying the 25the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 requirements under sec_6020 127_tc_200 aff’d 521_f3d_1289 10th cir a return made by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 sec_6651 respondent satisfied his burden by introducing into evidence form sec_6020 certification the repettos contend that the failure_to_file the forms and pay the excise_tax was due to reasonable_cause and not due to willful neglect they claim that they relied in good_faith on messrs zerjav and harrell generally the failure to timely file a return is considered to be due to reasonable_cause where a taxpayer is unable to file the return within the prescribed time despite exercising ‘ordinary business care and prudence ’ 86_tc_492 quoting sec_301_6651-1 proced admin regs aff’d 864_f2d_1521 10th cir willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 while good_faith reliance on professional advice may provide a basis for a reasonable_cause defense it is not absolute 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 the advice must be from competent and independent parties rather than from promoters of the investment or advisers with a conflict of interest paschall v commissioner t c pincite the repettos hired messrs zerjav and harrell to set up the structure knowing about the limitations on contributions to roth iras and not fully understanding the structure as evidenced by mrs repetto’s email to mr harrell the repettos suspected the arrangement was improper but relied on mr harrell’s summary denial to allay their concerns messrs zerjav and harrell were the advisers who suggested the structure and petitioners’ reliance on their advice as to the proper tax treatment of the transaction was unreasonable petitioners failed to establish that they meet the reasonable_cause exception to the sec_6651 and additions to tax therefore we sustain respondent’s imposition of these additions to tax c sec_6662a penaltie sec_1 sec_6662a in general sec_6662a provides that if a taxpayer has a reportable_transaction_understatement for any taxable_year there shall be added to the tax an amount equal to of the amount of such understatement the penalty applies to any deficiency which is attributable to any listed_transaction or any reportable_transaction if a significant purpose of the transaction is the avoidance or evasion of federal_income_tax sec_6662a the penalty is increased from to of the amount of the understatement if the disclosure requirements of sec_6664 requiring disclosure in accordance with the regulations under sec_6011 are not met sec_6662a the parties’ arguments and analysis respondent argues that the repettos wfr and yolo are liable for the penalty because they participated in a listed_transaction a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the irs has determined to be a tax_avoidance transaction and has identified by notice regulation or other form of published guidance as a listed_transaction sec_6707a see also 133_tc_431 respondent claims that the transaction is substantially_similar to the transaction described in notice_2004_8 supra the regulations define the term substantially_similar as any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy sec_1 c income_tax regs the consequence of the transactions described in notice_2004_8 supra is avoiding the limitations on contributions to roth iras this is what the transaction in these cases achieved moreover the transaction described in the notice is factually similar to the transaction at issue here the transaction described in the notice has the same types of parties as the transaction in these cases namely an individual who owns a preexisting business a roth_ira that is maintained for that individual and a roth_ira corporation the examples of transactions described in the notice include any other arrangement between the roth_ira corporation and the taxpayer a related_party or the business that has the effect of transferring value to the roth_ira corporation comparable to a contribution to the roth_ira notice_2004_8 supra the facilities support agreements and payments between sgr and wfr and yolo are exactly the same type of arrangement in that the agreements and payments have the effect of transferring value to the roth_ira corporations respondent claims that petitioners are liable for the increased penalty petitioners filed their federal_income_tax returns but did not attach disclosure statements as described in sec_1_6011-4 income_tax regs or any materially similar documents indicating their participation in the transaction to the returns therefore petitioners are liable for the increased penalty see sec_6662a sec_6664 provides that under certain circumstances a taxpayer may avoid sec_6662a penalties if there was reasonable_cause for the taxpayer’s treatment of the listed_transaction and the taxpayer acted in good_faith however this exception applies only if the transaction was disclosed in accordance with the regulations prescribed under sec_6011 sec_6664 petitioners did not disclose their participation in the transaction in accordance with the regulations under sec_6011 accordingly petitioners do not qualify for relief from the sec_6662a penalty under the reasonable_cause exception petitioners point out that the disclosure component in the structure of the reasonable_cause defense as applicable to the sec_6662a penalty differs from the reasonable_cause exception for the sec_6662 penalty found in sec_6664 in their view the limitation upon the reasonable_cause exception violates petitioners’ constitutional right to due process of law and conflicts with the reasonableness standard outlined in boyle 469_us_241 for reasonable_cause to apply under sec_6662 the taxpayer must have exercised ordinary business care and prudence as to the disputed item see id pincite and in petitioners’ view the additional disclosure requirement of sec_6664 violates this standard petitioners believe that they in fact had reasonable_cause because they relied on their advisers to attach to petitioners’ returns all required forms which the advisers did not yet petitioners are unable to rely on the reasonable_cause exception because of the disclosure requirement we reject petitioners’ argument to fall within the protection of the due process clause petitioners must show that the assessment of the penalties is so harsh and oppressive as to transgress the constitutional limitation see eg mcgehee family clinic v commissioner tcmemo_2010_202 the penalty structure of sec_6662a does not do so petitioners also contend that their due process rights have been violated because the language substantially_similar set forth in notice_2004_8 supra is void for vagueness petitioners believe that there is no clear guidance in sec_1_6011-4 income_tax regs as to what makes a transaction substantially_similar_to_a_listed_transaction we reject petitioner’s argument as the supreme court stated in 408_us_104 i t is a basic principle of due process that an enactment is void for vagueness if its prohibitions are not clearly defined the vagueness doctrine is concerned with the requirement of explicit guidelines to avoid arbitrary and discriminatory enforcement and it requires specificity in laws sufficient to inform those subject_to the law as to its meaning 631_f2d_1030 d c cir under the vagueness doctrine courts may invalidate laws if ‘men of common intelligence must necessarily guess at its meaning ’ id quoting 425_us_610 see also 945_f2d_1006 8th cir it is apparent that notice_2004_8 supra addresses transactions structured to circumvent the statutory limitations on contributions to roth iras the notice specifies what type of entities or individuals the transaction typically involves we find no unconstitutional vagueness in notice_2004_8 supra calculation of the amount of the penalty although we sustain the imposition of the sec_6662a penalties we disagree with certain aspects of respondent’s calculations generally sec_6662a applies as relevant here to any item which is attributable to any listed_transaction sec_6662a respondent however calculated the penalty by including an overly broad range of adjusted items in particular he imposed the penalty on the following adjustments mr repetto’s wages from sgr and all schedule e adjustments including the facilities support adjustment to the repettos’ returns facilities support adjustments to wfr’s returns and medical expense reimbursement selling-related expenses and officer compensation expense adjustments to yolo’s returns not all of these adjustments however are attributable to the listed_transaction the schedule e adjustments included disallowance of selling-related expenses rent and occupancy expenses and auto local travel_expenses unlike the facilities support deduction these items are not attributable to the facilities support arrangements between sgr and the roth_ira corporations similarly the disallowance of the medical expense reimbursement deductions and the officer compensation expense deductions relating to mrs repetto’s salary is attributable to yolo’s claiming improper deductions not to petitioners’ participation in a listed_transaction we expect respondent to adjust his calculations of the sec_6662a penalties accordingly during the rule process we have considered the remaining arguments made by the parties and to the extent not discussed above we conclude those arguments are irrelevant moot or without merit to reflect the foregoing decisions will be entered under rule
